Title: To Benjamin Franklin from Isaak Iselin, 28 July 1778
From: Iselin, Isaak
To: Franklin, Benjamin


Monsieur
Bâle en Suisse ce 28 Juillet 1778
Disciple et confident de la nature vous avés devoilé aux mortels étonnés ses secrets les plus sublimes; vous leurs avés enseigné a la desarmer de ses feux les plus terribles et a les conduire d’une maniere bienfaisante dans le sein de la terre. Vous avés fait plus. Vous avés introduit vos compatriotes dans le sanctuaire de la liberté, vous les avés initiés dans les mystères sacrés, vous leurs avés appris a manier sans en abuser, un feu plus délicat encore et souvent plus destructeur, que le feu électrique, celui de l’autorité. Cette derniere qualité est le titre qui m’encourage à m’adresser a vous, Monsieur.
Je travaille depuis quelques années a un ouvrage périodique destiné a éclairer mes compatriotes sur les besoins et sur les droits de l’humanité, et a les instruire des bonnes choses qui se font par ci par la. Je suis dans la persuasion que l’humanité porte en elle un germe de perfection dont le développement peut et doit être accéléré par le soin d’eclairer et d’adoucir les hommes. C’est dans ce point de vue que je travaille et que je tâche de recueillir partout des faits instructifs et dignes d’être imité. Votre heureuse patrie doit, comme une terre défrichée nouvellement en fait de politique, doit en fournir un grand nombre et de bien interessants. C’est un spectacle bien ravissant pour l’humanité qu’un peuple qui a sû se delivrer de toutes les entraves qui l’empechoient de marcher vers la perfection tant morale, que politique et économique. Je serois enchanté de pouvoir en présenter de tems en tems a mes compatriotes quelques parties. J’ose recourir a vous, Monsieur, pour vous prier de me procurer soit a Philadelphie soit ailleurs, une personne qui se charge de m’en fournir de tems en tems des notices, soit en anglois, en françois ou en allemand. Je sens que ma demande seroit très indiscrète, si elle n’avoit pour bût que de satisfaire ma curiosité, mais comme elle tend a répandre et a faire fructifier en Allemagne et en Suisse le bien qui se fait en Amérique, j’ose me flatter que vous ne la désapprouverés point. La maniere la plus naturelle de me faire parvenir ces notices seroit de les envoier a votre Consul a Nantes Mr. Schweighouser qui est mon concitoien et qui aura sans doute la bonté de me les faire parvenir par la voie la plus convenable. J’ai l’honneur d’être avec un parfait respect, Monsieur, vôtre très humble et très obeissant serviteur
Isaac IselinSecretaire du Conseil de la république de Bâlequi est la patrie des Bernoullis
 
Addressed: Monsieur / Monsieur le Docteur Franklin / ministre plenipotentiaire de / la Republique des XIII Provinces / unies de l’Amérique auprés de S.M.T.C. / à Paris
Endorsed: M. Iselins / 28 Juillet 1778. / Proposition
